United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 03-1796
                                  ___________

Terrick Terrell Nooner,              *
                                     *
            Appellant,               *
                                     * Appeal from the United States
      v.                             * District Court for the Eastern
                                     * District of Arkansas.
Larry Norris, Director,              *
Arkansas Department of Correction,   *        [UNPUBLISHED]
                                     *
            Appellee.                *
                                ___________

                          Submitted: August 7, 2003

                              Filed: August 12, 2003
                                   ___________

Before WOLLMAN, FAGG, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

       Arkansas inmate Terrick Terrell Nooner appeals the district court’s1 order
summarily dismissing his petition for a writ of habeas corpus. Upon careful review
of the record, we affirm.


      1
       The Honorable George Howard, Jr., United States District Judge for the
Eastern District of Arkansas, adopting the report and recommendations of the
Honorable J. Thomas Ray, United States Magistrate Judge for the Eastern District of
Arkansas.
      Although Mr. Nooner labeled his petition as one brought under 28 U.S.C.
§ 2241, we view it as a 28 U.S.C. § 2254 petition, because he is a state prisoner. See
Crouch v. Norris, 251 F.3d 720, 723 (8th Cir. 2001). Thus, to proceed with this
appeal, Mr. Nooner requires a certificate of appealability, which we grant. See
28 U.S.C. § 2253. As to the merits, we conclude that dismissal was proper for the
reasons explained by the district court.

      Accordingly, we affirm. We also deny all pending motions.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-